Case 3:19-cv-00343-CRS Document 45 Filed 11/25/20 Page 1 of 10 PageID #: 488




                           UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF KENTUCKY
                                   AT LOUISVILLE


MARCUS LEON BATES                                                                   PLAINTIFF

vs.                                                   CIVIL ACTION NO. 3:19-CV-343-CRS

CHRIS SMITH                                                                       DEFENDANT


                                 MEMORANDUM OPINION

       Plaintiff, Marcus Leon Bates (“Bates”), filed a pro se 42 U.S.C. § 1983 complaint,

proceeding in forma pauperis, against Defendant Chris Smith (“Smith”) in his individual and

official capacity. DN 1. We previously construed Bates’s Complaint as alleging Fourth

Amendment claims for illegal search and seizure and false arrest. DN 6 at 2.

       This matter is before the Court on Smith’s motion for summary judgment. DN 30, 30-1.

Bates filed a document entitled “Plaintiff’s Motion to Deny Summary Judgment,” and attached

several exhibits, which we will treat as his response to Smith’s motion. DN 41. Bates then filed a

reply to the response. DN 43. The matter is now ripe for review.

       For the reasons stated herein, Smith’s motion for summary judgment will be granted.

                                       I. BACKGROUND

       On June 21, 2018, Smith, a trained K-9 officer with the Elizabethtown Police Department

(“EPD”), stopped a 2008 Chevy Impala after observing that its driver failed to utilize the car’s

right turn signal. DN 30-2 at 1, 30-4, 30-9 at 1, 33 at 1, 39 at 15:50:33. Smith initially suspected

that the vehicle’s occupant might be involved in some drug-related activity because the vehicle’s

license plate indicated it was not registered in Hardin County and the car was being driven through
Case 3:19-cv-00343-CRS Document 45 Filed 11/25/20 Page 2 of 10 PageID #: 489




an area of Elizabethtown, referred to by Smith as “The Bottoms,” which he contends is a hotspot

for drug related activity. DN 30-2 at 1-2.

       Smith approached the vehicle and informed Bates, the car’s driver, why he was pulled over

and asked Bates where he was going. DN 30-2 at 2, 30-6 at 4, depo. p. 11, 30-10, 42-1 at 1. Smith

contends that Bates became “immediately irate” and provided vague and inconsistent answers. DN

30-2 at 2, 30-10. Bates denies that he failed to use his turn signal, demonstrated irrational behavior,

and that he provided inconsistent explanations for his presence in the neighborhood. DN 30-6 at

4, depo. p. 11, 13, 42-1 at 1-2. Instead, Bates contends that he informed Smith that he was going

“to pick up his daughter” or “going to have lunch with her.” DN 30-6 at 4, depo. p. 10, 42-1 at 1.

Regardless, Bates provided his driver’s license and insurance card upon request following this

exchange. DN 30-2 at 2, 30-6 at 4.

       Smith returned to his squad car to query Bates’s information. DN 30-2 at 2, 30-10. Upon

discovering Bates’s prior convictions, Smith approached Bates’s vehicle to ask if he could perform

a canine walkaround sniff of Bates’s car. DN 30-2 at 2. Bates declined Smith’s request and

allegedly stated that the “K-9 walk around would be illegal.” DN 30-6 at 4, depo. p. 13, 33 at 1,

42-1 at 2. Nonetheless, Smith retrieved Lola, a police canine, from his patrol car. DN 30-2 at 2,

30-9 at 1, 30-10, 39 at 15:59:33-16:00:00. As Lola walked past the driver’s side door, she gave a

passive alert signal of drug possession. DN 30-2 at 2, 30-9 at 1, 30-10, 39 at 16:00:14-17. The

canine search lasted less than one minute. DN 39 at 15:59:33-16:00:25.

       Smith then asked Bates if he could search the interior of his vehicle. DN 30-2 at 3, 30-9 at

1. Bates declined. DN 30-6 at 4, depo. p. 13, 42-1 at 2. Nevertheless, Smith ordered Bates out of

his vehicle and performed a pat down of his person. DN at 30-2 at 3, 30-9 at 1, 39 at 16:00:33-

01:00. Following the pat down, Bates contends that he was handcuffed and placed in a squad car



                                                  2
Case 3:19-cv-00343-CRS Document 45 Filed 11/25/20 Page 3 of 10 PageID #: 490




while officers performed a search of his vehicle. DN 30-6 at 5, depo. p. 15, 33 at 1-2, 42-1 at 2.

The search ultimately revealed forty-four pills that had been dumped into the car’s ashtray that

was filled with water. DN 30-2, 30-9 at 1, 30-10, 39 at 16:01:05-14:00. Smith and his fellow

officers seized the pills but could not determine what they were. DN 30-9 at 1, 39 at 16:03:50-

14:00.

         Smith informed Bates that he planned to send the pills to the Kentucky State Police

(“KSP”) for further investigation. DN 30-2 at 3, 39 at 16:15:30-16:16:10. Smith explained that if

the tests revealed Bates’s pills contained a controlled substance, he would be arrested. DN 30-2 at

3, 39 at 16:15:30-16:10. Smith removed the handcuffs from Bates and issued him a citation for

“failure to or improper signal” and “failure of owner to maintain required [insurance]” and

terminated the traffic stop.1 DN 30-2 at 4, 30-8, 39 at 16:23:24-24:08, 42-1 at 2.

         The KSP tests determined that the pills found in Bates’s car contained “heroin and

fentanyl,” and an arrest warrant for Bates was issued. DN 30-2 at 4, 3-10. Bates was arrested in

October 2018; however, Smith was not present during the arrest. DN 30-6 at 5, depo. p. 17.

         Bates appeared before Judge Kimberly Shumate for a preliminary hearing in October 2018.

DN 30-17. After hearing testimony from Smith about the traffic stop and subsequent searches,

Judge Shumate determined that probable cause existed for the charges of trafficking in a controlled

substance and tampering with physical evidence. DN 30-17 at 10, 11. A grand jury subsequently

indicted Bates on five counts: (1) trafficking in a controlled substance, first-degree, Schedule 1,

heroin and/or fentanyl, second or subsequent offense; (2) possession of a handgun by a convicted

felon; (3) tampering with physical evidence; (4) receiving stolen property; (5) persistent felony

offender first degree. DN 30-12.


1
 According to Bates, the charges for failure to use his turn signal and failure to maintain insurance were dropped.
DN 7.

                                                          3
Case 3:19-cv-00343-CRS Document 45 Filed 11/25/20 Page 4 of 10 PageID #: 491




         At a scheduled suppression hearing in May 2019, Bates pled guilty to four counts,

including trafficking in a controlled substance and tampering with physical evidence, and was

sentenced to prison for ten-years.2 DN 30-13 at 3-11. His conviction or sentence have not been

overturned.

                                       II. LEGAL STANDARD

        A party moving for summary judgment must demonstrate “there is no genuine dispute as

to any material fact and the movant is entitled to judgment as a matter of law.” Fed. R. Civ. P.

56(a). “[T]he mere existence of some alleged factual dispute between the parties will not defeat an

otherwise properly supported motion for summary judgment; the requirement is that there be no

genuine issue of material fact.” Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 263 (1986). An

issue of material fact is genuine if a rational fact finder could find in favor of either party on the

issue. Id. at 248.

        In undertaking this analysis, the Court must view the evidence in a light most favorable to

the non-moving party. Scott v. Harris, 550 U.S. 372, 378 (2007). The party moving for summary

judgment bears the burden of establishing the nonexistence of any issue of material fact. Celotex

Corp. v. Catrett, 477 U.S. 317, 330 (1986). A party can meet this burden by “citing to particular

parts of materials in the record” or “showing that the materials cited do not establish the . . .

presence of a genuine dispute.” Fed. R. Civ. P. 56 (c)(1). This burden can also be met by

demonstrating that the nonmoving party “fail[ed] to make a showing sufficient to establish the

existence of an element essential to that party's case, and on which that party will bear the burden

of proof at trial.” Celotex, 477 U.S. at 322.




2The Commonwealth agreed not to enhance Bates’s offenses based on a second or subsequent offender charge and
modified the trafficking charge to a class C felony. DN 30-13 at 9.

                                                      4
Case 3:19-cv-00343-CRS Document 45 Filed 11/25/20 Page 5 of 10 PageID #: 492




        The fact that a plaintiff is pro se does not lessen his obligations under Rule 56. “The liberal

treatment of pro se pleadings does not require lenient treatment of substantive law, and the liberal

standards that apply at the pleading stage do not apply after a case has progressed to the summary

judgment stage.” Johnson v. Stewart, No. 08-1521, 2010 WL 8738105, at *3 (6th Cir. May 5,

2010) (internal citation and quotation marks omitted).

                                          III. ANALYSIS

        In his Complaint, Bates alleges that Smith violated his Fourth Amendment rights by

“extending the traffic stop to conduct a drug search,” conducting the canine search without

reasonable suspicion, and searching his car without probable cause. DN 1 at 4-5, 6 at 1. He also

alleges that Smith “violated [his] constitutional rights when [Smith] illegally seized [him] as a

person” after he was placed in handcuffs so Smith could perform the vehicle search. DN 1 at 5, 6

at 2.

        A. The Heck Doctrine Bars Bates’s Claims

        Smith contends that this Court should grant summary judgment in his favor because a

finding for Bates would “negate essential elements of Bates’ prior criminal convictions.” DN 30-

1 at 9. Bates attempts to defeat this argument by asserting that his claims do not “reference [] any

outstanding convictions” because “[t]he results of [Smith’s] illegal search has no bearing on this

civil action as the search cannot be justified by the illegal search.” DN 41-1 at 2-3.

        Section 1983 establishes tort liability for the deprivation of federal rights by persons acting

under color of state law. 42 U.S.C. § 1983. To state a claim under § 1983, “a plaintiff must set

forth facts that, when construed favorably, establish (1) the deprivation of a right secured by the

Constitution or laws of the United States (2) caused by a person acting under the color of state




                                                  5
Case 3:19-cv-00343-CRS Document 45 Filed 11/25/20 Page 6 of 10 PageID #: 493




law.” Burley v. Gagacki, 729 F.3d 610, 619 (6th Cir. 2013) (quoting Sigley v. City of Parma

Heights, 437 F.3d 527, 533 (6th Cir. 2006).

       A plaintiff that has been convicted of a crime, however, must consider the Heck doctrine

because it generally prohibits the use of actions under § 1983 as an avenue to launch a collateral

attack upon a prior criminal conviction. See Harper v. Jackson, 293 F. App'x 389, 391 (6th Cir.

2008) (quoting Heck v. Humphrey, 512 U.S. 477, 486 (1994) (“The Heck bar exists because the

Court's respect for ‘finality and consistency’ precludes a prisoner's use of § 1983 to collaterally

attack an outstanding conviction”). In Heck, the United States Supreme Court addressed whether

a prison inmate could maintain a § 1983 suit in which he alleged that the defendants (the

prosecuting attorney and a state police investigator) violated his constitutional rights by conducting

an illegal investigation leading to his arrest, destroying exculpatory evidence, and using an illegal

voice-identification procedure at his trial. Id. at 478–79. The Supreme Court held that a § 1983

action in connection with an unlawful conviction or sentence will not lie unless the claimant can

show that the underlying conviction or sentence has been invalidated:

               [T]o recover damages for allegedly unconstitutional conviction or
               imprisonment, or for other harm caused by actions whose
               unlawfulness would render a conviction or sentence invalid, a §
               1983 plaintiff must prove that the conviction or sentence has been
               reversed on direct appeal, expunged by executive order, declared
               invalid by a state tribunal authorized to make such determination, or
               called into question by a federal court's issuance of a writ of habeas
               corpus.

Id. at 486–87. Moreover, the Supreme Court instructed that even if the plaintiff challenges

something other than his conviction or sentence, where a ruling in his favor would “necessarily

imply the invalidity of his conviction or sentence, . . . the complaint must be dismissed unless the

plaintiff can demonstrate that the conviction or sentence has already been invalidated.” Id. at 487;

see also Wilkinson v. Dotson, 544 U.S. 74, 81-82 (2005) (“[A] state prisoner’s § 1983 action is

                                                  6
Case 3:19-cv-00343-CRS Document 45 Filed 11/25/20 Page 7 of 10 PageID #: 494




barred (absent prior invalidation) – no matter the relief sought (damages or equitable relief), no

matter the target of the prisoner’s suit . . . – if success in that action would necessarily demonstrate

the invalidity of confinement or its duration”).

        The Heck doctrine applies with some limitations in the Fourth Amendment context. The

Heck Court observed that, even if successful, some Fourth Amendment claims brought under §

1983 “would not necessarily imply that the plaintiff's conviction was unlawful” due to doctrines

like independent source, inevitable discovery, and harmless error. Id. at 487 n. 7; see also Hill v.

Snyder, 878 F.3d 193, 207 (6th Cir. 2017) (“The word ‘necessarily’ must not be ignored—if

invalidation of a conviction or speedier release would not automatically flow from success on the

§ 1983 claim, then the Heck doctrine is inapplicable”). The United States Supreme Court has also

stated that “a Fourth Amendment claim can necessarily imply the invalidity of a conviction, and .

. . if it does it must, under Heck, be dismissed.” Wallace v. Kato, 549 U.S. 384, 395 n. 5 (2007)

(emphasis added).

        The burden is ultimately on the district court to assess whether a favorable ruling will

impugn the validity of an outstanding conviction. See Schilling v. White, 58 F.3d 1081, 1086 (6th

Cir. 1995). In essence, “Heck bars § 1983 Fourth Amendment claims where the contested search

produced the only evidence supporting the conviction and no legal doctrine could save the

evidence from exclusion.” Harper v. Jackson, 293 F. App'x 389, 392 (6th Cir. 2008). However, in

situations in which a conviction would not necessarily be impugned even if the plaintiff succeeds

on his § 1983 Fourth Amendment claims, Heck does not bar the suit. Thus, we “must look both to

the claims raised under § 1983 and to the specific offenses for which [Bates] was convicted” to

determine whether his suit is barred by the Heck doctrine.” Swiecicki v. Delgado, 463 F.3d 489,

493 (6th Cir. 2006), abrogated on other grounds by Wallace v. Kato, 549 U.S. 384 (2007).



                                                   7
Case 3:19-cv-00343-CRS Document 45 Filed 11/25/20 Page 8 of 10 PageID #: 495




       Here, Bates’s conviction has not been reversed, so the question is whether his § 1983 suit

is an attempt to invalidate his conviction. There is no question that, if this Court were to find that

Smith unconstitutionally “extended a traffic stop to conduct a drug search,” performed a canine

search without sufficient facts to justify reasonable suspicion, searched the interior of Bates’s car

without probable cause, or seized evidence unlawfully, as Bates claims, it would “necessarily

imply the invalidity of [Bates’s] conviction . . . .” DN at 1 at 4-5, 41-1 at 4-7.

       Bates entered a guilty plea for trafficking in a controlled substance first-degree and

tampering with physical evidence, among other charges, and was sentenced to prison for ten years.

DN 30-13 at 3-11. Both charges unquestionably derive from the searches Smith performed—the

canine search as well as the search of Bates’s vehicle. Moreover, the contested search and seizure

produced the only evidence (i.e., pills containing heroin and fentanyl) that supported the charges

against Bates, along with his conviction. Without this evidence, there is little doubt that Bates

would not have pled guilty to the charges. Thus, if we were to opine that Smith lacked reasonable

suspicion or probable cause based on Bates’s car registration from another county, his alleged

inconsistent explanations for being in “The Bottoms,” his behavior during the traffic stop, or his

prior criminal history, it would require this Court to question Bates’s conviction.

       Bates’s claim against Smith for false arrest is also barred under Heck. See Hanley v.

Brumback, No. CV 6:19-254-KKC, 2020 WL 6302266, at *4 (E.D. Ky. Oct. 26, 2020)

(plaintiffs’ claim for false arrest was barred under the Heck doctrine because the officers had

probable cause to arrest the plaintiffs after being called to the scene to investigate an assault and

the plaintiffs’ convictions for assault had not been invalidated); but see Graves v. Mahoning, 534

F. App'x 399, 405 (6th Cir. 2013) (finding that Heck does not bar a plaintiff’s unlawful arrest

claims where no evidence was uncovered during the arrest upon which the plaintiff's conviction



                                                   8
Case 3:19-cv-00343-CRS Document 45 Filed 11/25/20 Page 9 of 10 PageID #: 496




was based and that therefore a finding that plaintiff’s arrests violated the Fourth Amendment would

not necessarily invalidate his conviction).

       Following the canine search that evidenced a passive alert for drug possession, Smith

approached the car and saw that “[Bates] had a half-filled water bottle in his hand.” DN 30-9 at 1.

Smith ordered Bates out of the car, performed a pat down, and detained Bates to begin his search

of Bates’s vehicle. DN 30-2 at 3, 30-9 at 1, 39 at 16:00:33-01:00, 42-1 at 2. Smith observed an

“ashtray container [that] was filled with water” and “several pills at the bottom of the container.”

DN 30-9. Smith then dumped the pills out of the ashtray, noticed an imprint, which poison control

advised might indicate that the pills were oxycodone, and “an empty film canister sitting on the

passenger seat,” which was “not present in that location at the time of the initial stop.” DN 30-2 at

3, 30-9 at 1. However, Smith was unable to confirm whether the pills were a controlled substance.

DN 30-9 at 2, 39 at 16:03:50-14:00. As such, he removed the handcuffs from Bates, issued him a

traffic citation, and terminated the stop. DN 30-6 at 5, depo. p. 15, 39 at 16:23:24-24:08, 42-1 at

2.

       Taken together, the facts clearly lead to the conclusion that Bates was only handcuffed

while officers performed the vehicle search and after Smith discovered numerous pills that he

believed might be oxycodone, a controlled substance. See Smoak v. Hall, 460 F.3d 768, 782 (6th

Cir. 2006) (internal citation and quotation marks omitted) (“The law is clear that once the purposes

of the initial traffic stop are completed, there is no doubt that the officer cannot further detain the

vehicle or its occupants unless something that occurred during the traffic stop generated the

reasonable suspicion to justify a further detention”); United States v. Atchley, 474 F3d 840, 845

(6th Cir. 2007) (holding that an officer’s use of handcuffs is permissible as a safety precaution

where a suspect appeared nervous and lied to officers); see also Miller v. Sanilac Cty., 606 F.3d



                                                  9
Case 3:19-cv-00343-CRS Document 45 Filed 11/25/20 Page 10 of 10 PageID #: 497




240, 248 (6th Cir. 2010) (“An arrest is valid under the Fourth Amendment so long as there is

probable cause for a single charge of an arrestable offense”). Further, the evidence uncovered

during the search, which was performed while Bates was detained, formed the basis of his

conviction. Thus, any argument that Smith performed a false arrest during the traffic stop would,

indeed, impugn Bates’s underlying conviction, flying in the face of Heck.

        Accordingly, Smith’s motion for summary judgment is granted because the relief sought

by Bates would necessitate finding that the state court conviction was invalid.

                                       V. CONCLUSION

       For the reasons discussed herein, Smith’s motion for summary judgment will be granted

by separate order.



        November 24, 2020




                                                10
